Citation Nr: 0714843	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from October 1957 to 
September 1960.  This case comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2002 
Rating Decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that, in 
part, denied the appellant's claims of entitlement to service 
connection for the residuals of a right ankle fracture and 
left knee degenerative joint disease.


FINDINGS OF FACT

1.  The appellant was not treated on any occasion in service 
for a right ankle disorder or for a left knee disorder.

2.  No current right ankle disorder is attributable to the 
appellant's active service.

3.  No current left knee disorder is attributable to the 
appellant's active service.


CONCLUSIONS OF LAW

1.  The appellant does not have a right ankle disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The appellant does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his service 
connection claims by correspondence dated in April 2002, and 
December 2005.  

Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed, as 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  

The appellant's service and VA medical records were obtained 
and associated with the claims file.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006.  In addition, because the 
appellant's claims for service connection for right ankle and 
left knee disorders are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant contends that he sustained right ankle and left 
knee pathology as a result of his military service.  In 
particular, he argues that his in-service experience as a 
parachutist is the underlying cause of his current 
disabilities of the right ankle and the left knee.  The 
appellant avers that his right ankle fracture of 1963 would 
not have occurred but for the right ankle sprain he incurred 
in service during a parachute jump.  Having carefully 
considered these claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against each claim and the 
appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the appellant's service medical records does not 
reveal any treatment on any occasion for either his right 
ankle or his left knee.  While the appellant was noted to 
have pes planus on his entry and separation from service, 
there is no mention of the existence of any other lower 
extremity disorder.  The appellant's report of medical 
history associated with the July 1960 separation examination 
includes no mention of any right ankle or left knee 
condition.  The report of the July 1960 separation medical 
examination itself does not include any mention of any right 
ankle or left knee condition or disorder.

Review of the VA medical treatment records for the appellant 
dated in 2002 indicates that the appellant reported that he 
had sustained a right ankle injury in 1968 that resulted in a 
fracture.  After physical examination in February 2002, a 
clinical impression of degenerative joint disease of the 
right ankle and left knee was rendered.  Radiographic 
examination accomplished in March 2002 revealed marked fusion 
of the right hind foot secondary to old trauma, as well as 
marked degenerative changes in the left knee primarily 
involving the medial foraminal compartment.  

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that he had right ankle and left knee 
sprains while in service and that the right ankle and left 
knee problems he now has are directly related to those in-
service sprains.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence of record does not indicate that the appellant 
received any in-service treatment for his right ankle or his 
left knee.  While the evidence of record does indicate that 
the appellant was a parachutist in-service, there is no 
medical evidence of record to establish that he suffered any 
right ankle disorder or any left knee disorder that required 
any treatment or resulted in any sequelae.  There is no 
evidence of record that the appellant was treated for any 
right ankle or left knee arthritis within 12 months of his 
separation from service.  There is no medical evidence of 
record to establish that the appellant's reported right ankle 
fracture of 1963 was related to any incident of service, 
including parachute jumps in service.  There is no evidence 
of record to suggest that any chronic left knee condition 
existed until many years after service when left knee 
degenerative changes were shown on radiographic examination.

To the extent that the appellant is shown to have a right 
ankle disorder or a left knee disorder, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to some incident of 
military service.  

The absence of any diagnosis of the claimed right ankle and 
left knee disorders in the service medical records between 
1958 (when the appellant says the injury occurred) and 2002, 
constitutes negative evidence tending to disprove the 
assertions that the appellant incurred any right ankle and/or 
left knee injury during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of the 
existence of a diagnosis of any chronic right ankle disorder 
until 1963 - three years after the appellant's 1960 
separation from service is itself evidence which tends to 
show that no right ankle disorder was incurred in service.  
Likewise, the lack of any evidence of the existence of a 
diagnosis of any chronic left knee disorder until 2002 is 
itself evidence which tends to show that no left knee 
disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the absence of any complaints or 
findings pertinent to either the right ankle or the left knee 
until the February 2002 VA outpatient treatment notes.  The 
appellant himself has reported that he did not fracture his 
right ankle until 1963, some three years after service.  
These findings are medical evidence indicating that the 
claimed right ankle and left knee disorders were not present 
in service or within one year after the appellant's 
separation from service.  Thus, this is positive evidence 
that the appellant was not experiencing any right ankle 
disorder within one year of service.  This is also positive 
evidence that the appellant was not experiencing any left 
knee disorder within one year after his separation from 
service or for many years thereafter.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  Based on the totality of the evidence of 
record, including the service medical records and the reports 
of VA medical treatment, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claims.  Nowhere in the medical evidence 
of record concerning the consultations and treatment the 
appellant received during service or after service is there 
found any clinical notation suggesting that the appellant's 
current right ankle pathology or his current left knee 
pathology was in any way etiologically linked to any incident 
of his service in the military.  There is no competent 
medical opinion of record that provides such an etiologic 
link, whether by causation or by aggravation, between the 
appellant's current lower extremity conditions and his active 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
see Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (All observing that laypersons, i.e., those 
without medical training, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight).

The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current right 
ankle and left knee disorders began in service or are 
etiologically related to his in-service parachute jumps.  To 
the extent that such statements represent evidence of 
continuity of symptomatology, without more, they are not 
competent evidence of a diagnosis, nor do they establish a 
nexus between any acquired pathology and the appellant's 
military service.  See McManaway, 13 Vet. App 60, 66 (1999).  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated right ankle or left knee condition 
is not likely related to service by way of direct incurrence, 
the Board finds that the claims for entitlement to service 
connection for the right ankle and left knee disorders must 
be denied.  The Board finds that the evidence of record is 
not in equipoise on the questions of whether the appellant 
has any current right ankle disorder or left knee disorder 
that should be service connected.  

Since the preponderance of the evidence is against each of 
the appellant's service connection claims, the benefit-of-
the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right ankle disorder and for a left 
knee disorder is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


